Case 6:18-bk-14917-SC        Doc 97 Filed 08/13/19 Entered 08/13/19 13:00:15                  Desc
                              Main Document Page 1 of 2


 1 A. Cisneros
   3403 Tenth Street, Suite 714
 2 Riverside, California 92501
   Telephone: (951) 682-9705
 3 Facsimile: (951) 682-9707                                        FILED & ENTERED
   Email: amctrustee@mclaw.org
 4
                                                                          AUG 13 2019
 5 Chapter 7 Trustee
                                                                     CLERK U.S. BANKRUPTCY COURT
 6                                                                   Central District of California
                                                                     BY craig      DEPUTY CLERK

 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10                                      RIVERSIDE DIVISION

11 In re:                                               Case No. 6:18-bk-14917-SC

12 HAO WANG,                                            Chapter 7

13                               Debtor.                FOURTH AND FINAL ORDER
                                                        EXTENDING DEADLINE WITHIN WHICH
14                                                      THE CHAPTER 7 TRUSTEE OR THE
                                                        OFFICE OF THE UNITED STATES
15                                                      TRUSTEE MAY FILE AN OBJECTION TO
                                                        DEBTOR’S DISCHARGE PURSUANT TO
16                                                      11 U.S.C § 727

17

18                                                      HEARING DATE:
                                                        DATE: August 13, 2019
19                                                      TIME:  11:00 AM
                                                        CTRM: 126
20                                                             U.S. Bankruptcy Court
                                                               3420 Twelfth Street
21                                                             Riverside, CA 92501

22

23

24

25                The Fourth and Final Motion to Extend Deadline Within Which the Chapter 7

26 Trustee or the Office of the United States Trustee May File an Objection to Debtor’s Discharge
27 Pursuant to 11 U.S.C. § 727 (“Motion”) filed on June 20, 2019 as Docket No. 82 by A. Cisneros,

28

                                                    1
Case 6:18-bk-14917-SC          Doc 97 Filed 08/13/19 Entered 08/13/19 13:00:15                Desc
                                Main Document Page 2 of 2


 1 chapter 7 trustee (“Trustee”), came on for hearing on August 13, 2019 at 11:00 a.m., the Honorable

 2 Scott C. Clarkson presiding. Based on the Court’s tentative, no appearances were necessary.

 3                The Court having reviewed and considered the Motion; having determined that

 4 same was appropriate under the facts and circumstances; and good cause appearing therefore,

 5 Orders as follows:

 6                IT IS HEREBY ORDERED:

 7                1.         The Motion is approved;

 8                2.         The deadline within which the Chapter 7 Trustee or the Office of the United

 9                           State Trustee (“OUST”) may object to the Debtor’s discharge pursuant to 11

10                           U.S.C. § 727 is extended sixty (60) days from entry of this order; and

11                3.         Said extension shall only apply to the OUST and the Trustee.

12                                                     ###

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Date: August 13, 2019
27

28

                                                        2
